 

Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT (EMPLOYEE)

 

This Restricted Stock Award Agreement (“Agreement”) has been entered into as of
the day of , 20 , between Hurco Companies, Inc., an Indiana corporation (the
“Company”), and _____________ (“Participant”), an employee of the Company or one
of the Company’s subsidiaries pursuant to the Company’s 2016 Equity Incentive
Plan (the “Plan”).

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has granted to Participant a restricted stock award pursuant
to the terms and conditions as provided in the Plan and this Agreement;

 

WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the award; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have
their meanings set forth in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and Participant agree as follows:

 

1.          Grant of Award. Subject to the terms and conditions stated in the
Plan and this Agreement, the Committee hereby grants to Participant an award of
____________ restricted shares (the “Restricted Stock”) of the Company’s common
stock (the “Common Stock”). The date of this grant (the “Restricted Stock Award
Date”) is _________, 20__ .

 

2.          Representations of Participant. Participant hereby (a) accepts the
award of Restricted Stock described in paragraph 1 hereof, (b) agrees that the
Restricted Stock will be held by him or her and his or her successors subject to
(and will not be disposed of except in accordance with) all of the restrictions,
terms and conditions contained in this Agreement and the Plan, and (c) agrees
that any certificates issued for the Restricted Stock may bear the following
legend or such other legend as the Company, from time to time, deems
appropriate:

 

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Hurco Companies, Inc. 2016 Equity Incentive Plan, and an Award Agreement entered
into between the registered owner and Hurco Companies, Inc. Copies of the Plan
and Award Agreement are on file in the office of the Secretary of Hurco
Companies, Inc.”

 

and that any book-entry of the Restricted Stock shall be subject to comparable
stop transfer instructions.

 

3.          Vesting. Subject to the terms of the Plan and this Agreement, the
Restricted Stock held by Participant shall become fully vested and
nonforfeitable as to 1/3 of the shares of Restricted Stock on a cumulative
basis, on each of the first, second, and third anniversaries of the Restricted
Stock Award Date.

 

 1 

 



 

4.          Restriction Period. Except as otherwise provided in this Agreement,
the Plan, or the Company’s Stock Ownership Policy, Participant may not sell,
assign, transfer, pledge or otherwise dispose of or encumber any of the shares
of Restricted Stock, or any interest therein, until his or her rights in such
shares have vested in accordance with this Agreement (the “Restriction Period”).
Any purported sale, assignment, transfer, pledge or other disposition or
encumbrance in violation of this Agreement or the Plan will be void and of no
effect.

 

5.          Voting and Dividends. During the Restriction Period, and except as
otherwise provided in the Plan, Participant shall have all of the rights of a
shareholder of the Company with respect to the Restricted Stock, including the
right to vote the Restricted Stock. Any dividends or distributions paid with
respect to the Restricted Stock during the Restriction Period shall be subject
to the same restrictions and other terms and conditions as the Restricted Stock
to which such dividends or distributions relate.

 

6.          Forfeiture. Except as provided in the Plan or by the Committee, in
its sole discretion, upon termination of service with the Company or one of its
subsidiaries, Participant shall forfeit all unvested shares of Restricted Stock,
and shall not receive any compensation for such forfeited Restricted Stock.
Participant shall have no further rights as a shareholder of the Company with
respect to the forfeiture, including, without limitation, any right to receive
any distribution payable to shareholders of record on or after the date of such
forfeiture.

 

7.          Certificates or Book Entry. As soon as practicable after the
Restricted Stock Award Date, the Company shall issue a stock certificate or
establish a book entry in respect of the Restricted Stock which will be
registered in Participant’s name. Any such stock certificate shall be deposited
with the Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, and bear an appropriate legend
referring to the restricted nature of the Restricted Stock evidenced thereby,
including, but not limited to, the legend set forth in paragraph 2 hereof. Any
book entry of the Restricted Stock shall be subject to comparable restrictions
and corresponding stop transfer instructions. To the extent the shares of
Restricted Stock become vested, and upon the Company’s determination that any
necessary conditions precedent to the release of vested Shares (such as
satisfaction of tax withholding obligations and compliance with applicable legal
requirements) have been satisfied, the Company shall promptly provide
Participant (or in the case of his death, his designated beneficiary) the
certificates for the appropriate number of shares of Common Stock or shall
release restrictions on any book entry evidencing the appropriate number of
shares of Common Stock.

 

8.          Withholding. Prior to delivery of any shares of Common Stock
pursuant to the vesting of Restricted Stock, the Company has the right and power
to deduct or withhold, or permit Participant to remit to the Company, an amount
(including an amount of shares of Common Stock) sufficient to satisfy all
applicable tax withholding requirements, as set forth in the Plan.

 

9.          Qualification of Rights. Neither this Agreement nor the existence of
the award shall be construed as giving Participant any right to be retained as
an employee of the Company or any of its subsidiaries.

 

10.         Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon Participant and his or her legal
representatives.

 

 2 

 



 

11.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (without regard to any
applicable principles of conflicts of law that might require the application of
another jurisdiction’s laws).

 

12.          Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

 

13.          No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

14.         Recoupment. Any rights, payments and benefits Participant may
receive hereunder shall be subject to repayment or forfeiture pursuant to the
Company’s policy on recoupment or recovery of incentive compensation, as in
effect from time to time, and all laws and listing standards related to the
recoupment or recovery of incentive compensation, all to the extent determined
by the Company in its discretion to be applicable to Participant. This Section
14 shall not be the Company’s exclusive remedy with respect to such matters.

 

15.         Miscellaneous. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument. This Agreement was
negotiated by the parties hereto, each of which had the opportunity to engage
legal counsel, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof. This Agreement
supersedes all prior agreements, whether written or oral, between the parties
with respect to its subject matter and, together with the Plan, constitutes a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement shall be binding
upon, and shall be enforceable by and inure solely to the benefit of, the
parties hereto and their respective permitted successors and assigns.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

  HURCO COMPANIES, INC.       By:       Name:     Title:           Participant

 

 3 

 

